Citation Nr: 9910536	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  99-04 314	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.


ATTORNEY FOR THE BOARD

C. Crawford, Associate Counsel


INTRODUCTION

The veteran had active service from May 1969 to August 1970. 

In March 1991, the Department of Veterans Affairs (VA) 
Regional Office (RO) at Los Angeles, California denied 
entitlement to an increased evaluation for chronic 
undifferentiated-type schizophrenia rated at 30 percent, 
effective from August 26, 1970.  Notice of disagreement was 
received in April 1991.  The record then shows in May 1991, 
the RO determined the evidence was insufficient to evaluate 
the disability at issue from January 20, 1975 through March 
18, 1990 and pursuant to the provisions of 38 C.F.R. § 
3.105(a) continued the 30 percent evaluation effective from 
March 19, 1990.  In June 1991 a statement of the case was 
issued and the veteran thereafter filed a timely substantive 
appeal.

On appellate review in August 1993, the Board of Veterans' 
Appeals (Board) denied entitlement to an increased rating in 
excess of 30 percent for chronic undifferentiated-type 
schizophrenia.  The veteran appealed to the United States 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter referred to as the Court).

In September 1993, the RO received the veteran's and 
attorney's fee agreement.  The September 1993 Attorney-Client 
Fee Agreement contained the veteran's name and VA file number 
and provided that the veteran agreed to pay a "contingent 
fee" equal to 20 percent of the total amount of any past-due 
benefits awarded on the basis of the veteran's claim with VA.  
The fee agreement also stated it was understood that the 
contingency fee was to be paid by VA directly to the attorney 
from any past due benefits awarded to the veteran and the 
veteran agreed to pay said contingent fee directly to 
attorney in the event VA failed to do so.  The veteran and 
attorney signed the fee agreement. 

After reviewing the Appellant's Statement of Issues on Appeal 
and a Joint Motion for Remand and To Stay Further 
Proceedings, in [redacted], the Court vacated the Board's August 1993 
decision and remanded the case to the Board for further 
adjudication.  

On appellate review in February 1995, pursuant to the Court's 
directives, the Board remanded the case for additional 
development.

In October 1995, the RO received the veteran's application 
for entitlement to a total rating based on individual 
unemployability.  After completing the Board's requested 
development and in consideration of the newly submitted 
claim, in a January 1996 rating action, the RO denied 
entitlement to a rating in excess of 30 percent for 
schizophrenia, entitlement to a total rating based on 
individual unemployability, and entitlement to nonservice-
connected pension.  However, on May 23, 1997 the RO increased 
the 30 percent evaluation assigned for schizophrenia to 100 
percent, effective from March 19, 1990. 

The record indicates the veteran died thereafter.  By a March 
2, 1999 letter, to the estate of the veteran, the VA stated 
that the record establishes that it was entitled to payment 
of benefits, effective from April 1, 1990 to December 1, 
1996.  The letter also noted that the record contains an 
attorney fee agreement providing of the payment of attorney 
fees by the VA directly from past-due benefits.  The maximum 
amount of past-due benefits resulting from the award had been 
computed as $134,113 and twenty percent of the maximum amount 
of the past-due benefits is $26,822.60.  The maximum attorney 
fee payable from past-due benefits could not exceed 20 
percent of the past-due benefits.  The RO also told the 
estate that the record was being transferred to the Board for 
a determination of eligibility for payment of attorney fees 
from any past-due benefits and the maximum attorney fee 
payable, $26,822.60, had been withheld pending such 
determination.  When the Board has rendered its decision, VA 
would pay the amount of fees authorized by the Board and any 
excess amounts withheld would be released to him.  The estate 
of the veteran was advised that it should submit any evidence 
or argument concerning payment of attorney fees from past-due 
benefits directly to the Board within 30 days and advised of 
applicable law and regulation.  Applicable law and regulation 
were also attached.  No response has been received.



FINDINGS OF FACT

1.  In August 1993, the Board entered a decision that denied 
entitlement to an increased rating in excess of 30 percent 
for undifferentiated-type schizophrenia; notice of 
disagreement leading to the Board's decision was received 
subsequent to November 18, 1988.  

2.  In September 1993, the attorney entered into an Attorney-
Client Fee Agreement with the veteran; the agreement stated 
that the payment of the attorney fees in the amount of 20 
percent was contingent on an award of any back-pay benefits 
and the contingent fee was to be withheld by VA.

3.  In October 1994, the Court vacated the Board's 1993 
decision and remanded the issue for additional development; 
the Board, in January 1995, remanded the issue to the RO for 
additional development.

4.  By a May 23, 1997 rating action, the RO increased the 30 
percent evaluation to 100 percent, effective from March 19, 
1990.

5.  The September 1993 fee agreement is reasonable, with 
respect to payment under the agreement based upon the grant 
of an increased evaluation from 30 percent to 100 percent, 
effective from March 19, 1990.


CONCLUSIONS OF LAW

1.  The criteria under which a valid fee agreement between 
the veteran and his attorney as to representation before VA 
may be executed have been met.  38 U.S.C.A. § 5904(c) (West 
1991 & Supp. 1998); 38 C.F.R. § 20.609(c) (1998).

2.  The criteria for eligibility for direct payment of 
attorney fees by VA from past-due benefits, arising from the 
grant of an increased rating from 30 percent to 100 percent 
for undifferentiated-type schizophrenia have been met.  
38 U.S.C.A. § 5904(c) (West 1991); 38 C.F. § 20.609(h) 
(1998).

3.  The fee specified in the agreement as being payable 
directly to the attorney by VA, and amounting to no more than 
20 percent of past-due benefits awarded to the veteran is 
reasonable.  38 U.S.C.A. § 5904(d) (West 1991); 38 C.F.R. § 
20.609(f)(h) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Judicial Review Act (VJRA), Pub. L. 100-687, 102 
Stat. 4105 (1988) allows VA claimants to enter into 
agreements with attorneys to represent them in proceedings 
before the VA, as long as the fee charged is neither 
"unreasonable" nor "excessive."

Attorneys-at-law may charge appellants for their services 
only if a final decision has been promulgated by the Board 
with respect to the issue or issues, involved; as such, fees 
may not be charged, allowed, or paid for services provided 
before the date of the Board's decision; the Notice of 
Disagreement which preceded the Board decision with respect 
to the issue or issues, involved was received by the agency 
of original jurisdiction on or after November 18, 1988; and 
the attorney-at-law or agent was retained not later than one 
year following the date that the decision by the Board with 
respect to the issue or issues, involved was promulgated.  
All of the foregoing conditions must have been met.  
38 U.S.C.A. § 5904(c)(1); 38 C.F.R. § 20.609.

In the case at hand, all of the requisite criteria detailed 
in 38 U.S.C.A. § 5904(c)(1); 38 C.F.R. § 20.609(c) are met.  
In August 1993, the Board rendered a final decision, denying 
entitlement to an increased evaluation in excess of 30 
percent for undifferentiated-type schizophrenia; notice of 
disagreement which preceded that Board decision with respect 
to that issue was received in April 1991, subsequent to 
November 18, 1988; and in September 1993, within a year after 
the August 1993 Board decision, the veteran designated W.G.S. 
as his attorney.  Accordingly the criteria of 
38 U.S.C.A. § 5904(c)(1); 38 C.F.R. § 20.609(c) are met.  Id.  

A valid fee agreement is also required for eligibility for 
receipt of attorney fees.  In this regard, pertinent law 
provides that all agreements for the payment of fees for 
services of attorneys-at-law must be in writing and signed by 
the veteran and the attorney-at-law.  The agreement must 
include the names of the veteran and attorney, the applicable 
VA file number, and the specific terms under which the amount 
to be paid for the services of the attorney-at-law or agent 
will be determined.  In addition, a copy of the agreement 
must be filed with the Board within 30 days of its execution.  
38 C.F.R. § 20.609(g).

The record shows that in September 1993 W.G.S. and the 
veteran entered into a valid fee agreement.  The September 
1993 fee agreement specified the terms under which the amount 
to be paid would be determined.  It shows an agreement 
between the parties for the payment of 20 percent of any 
past-due amounts received from the veteran's claim and that 
VA would withhold any past-due amounts from the veteran's 
lump sum payments.  The fee agreement also recorded the 
veteran's and attorney's names and the veteran's VA file 
number.  Additionally, the record shows within the same 
month, the VA was apprised of the fee agreement and the 
documents were incorporated within the claims folder.  
Considering the foregoing, it is concluded that the attorney 
substantially complied with the governing regulation in this 
respect, particularly in light of the attorney's immediate 
filing of notice with the VA in September 1993.  As such, the 
underlying goal of the regulation to expeditiously notify the 
Board of his representation was accomplished. 

Concerning the issue of whether the W.G.S. may receive past-
due benefits resulting from the granting of entitlement to an 
increased rating from 30 percent to 100 percent for 
undifferentiated-type schizophrenia directly by the VA, the 
law and regulation provide that subject to the above-
discussed applicable criteria, the veteran and an attorney-
at-law may enter into a fee agreement providing that payment 
for the services of the attorney-at-law will be made directly 
to the attorney-at-law by the VA out of any past-due benefits 
awarded as a result of a successful appeal to the Board or an 
appellate court or as a result of a reopened claim before the 
VA following a prior denial of such benefits by the Board or 
an appellate court only if the total fee payable (excluding 
expenses) does not exceed 20 percent of the total amount of 
the past-due benefits awarded.  In addition, the amount of 
the fee is contingent on whether the claim is resolved in a 
manner favorable to the claimant or appellant, i. e., if all 
or any part of the relief sought is granted and contingent on 
whether the award of past-due benefits results in a cash 
payment to a claimant or an appellant from which the fee may 
be deducted.  38 U.S.C.A. § 5904(d); 38 C.F.R. § 20.609(h).

It is noted that "past-due benefits" means a nonrecurring 
payment resulting from a benefit, or benefits, granted on 
appeal or awarded on the basis of a claim reopened after a 
denial by the Board or the lump sum payment which represents 
the total amount of recurring cash payments which accrued 
between the effective date of the award, as determined by 
applicable laws and regulations, and the date of the grant of 
the benefit by the agency of original jurisdiction, the 
Board, or an appellate court.  Id.

In the case at hand, the criteria proscribed in 38 U.S.C.A. 
§ 5904(d); 38 C.F.R. § 20.609(h) are met.  Here, the total 
fee payable does not exceed 20 percent of the total amount of 
past-due benefits awarded.  The fee agreement between the 
veteran and attorney states that the fee for representation 
is contingent upon the award of back-pay benefits by the VA 
and it further provides that if an award is made, the fee 
will equal 20 percent of the total past-due benefits payable 
to the veteran.  Fees which total no more than 20 percent of 
any past-due benefits awarded will be presumed to be 
reasonable.  Accordingly, the requirements of 38 C.F.R. 
§ 20.609(e) are also met.  See 38 C.F.R. § 20.609(f).

Second, the amount of the fee is contingent on whether or not 
the claim is resolved in a manner favorable to the veteran.  
As noted above, on May 23, 1997, the RO increased the 
assigned 30 percent evaluation to 100 percent, effective from 
March 19, 1990.  Further, the language of the attorney fee 
agreement clearly makes the payment of the fee dependent on 
favorable action taken in the veteran's case and as 
previously noted, the claimed benefit was granted. 

Third, the March 1999 letter, which expressly states that 20 
percent of the veteran's amount of past-due benefits had been 
withheld, clearly shows that the award of past-due benefits 
has resulted in a cash payment to the estate of the veteran 
from which the attorney fee may be deducted.

It is also noted that 38 C.F.R. § 20.609(h)(4) provides that 
the attorney-at-law must notify the agency of original 
jurisdiction within 30 days of the date of execution of the 
agreement of the existence of a fee agreement providing for 
the direct payment of fees out of any benefits subsequently 
determined to be past due and provide that agency with a copy 
of the fee agreement.  Id.  Again, in September 1993 the RO 
was apprised of the appointment and furnished a copy of the 
attorney-fee agreement; accordingly, the Board finds that the 
provisions of 38 C.F.R. § 20.609(h)(4) have been satisfied.

In this case, the effective date assigned by the RO in its 
May 23, 1997, rating decision was March 19, 1990.  However, 
because payment of monetary benefits may not be made before 
the first day of the calendar month following the date of an 
award, 38 U.S.C.A. § 5111(a) (West 1991), the beginning 
inclusive date for payment of the attorney's fee is April 1, 
1990.  The ending inclusive date for this purpose is May 23, 
1997, the date of the RO's decision granting the veteran's 
claim for an increased rating from 30 to 100 percent.  Thus, 
the attorney is entitled to payment of a fee by VA from past-
due benefits awarded for the period from April 1, 1990, 
through May 23, 1997.

The RO has retained 20 percent of the total past due benefits 
pending a determination by the Board for eligibility for 
payment of attorney fees from those past-due benefits.  As 
such, it is now incumbent upon the RO to compute what amount 
would be payable to the attorney 38 U.S.C.A. § 5904(d) and 
38 C.F.R. § 20.609(h).

ORDER

Having entered into a reasonable fee agreement, the criteria 
for eligibility for payment by the VA of attorney fees from 
past due benefits resulting from the granting of an increased 
evaluation from 30 percent to 100 percent for 
undifferentiated-type schizophrenia effective from April 1, 
1990 to May 23, 1997 are met; the claim is granted.



		
	V. L. Jordan
Member, Board of Veterans' Appeals



 


